OPINION — AG — ** APPOINTMENT — COUNTY ATTORNEY — QUALIFICATION ** UNDER 19 O.S. 179.7 [19-179.7], A PERSON'S APPOINTMENT AS ASSISTANT COUNTY ATTORNEY (ASSISTANT DISTRICT ATTORNEY) WOULD BE VALID ONLY IF, BUT ONLY IF: (1) THE POSITION OF ASSISTANT COUNTY ATTORNEY TO WHICH HE HAS BEEN APPOINTED, AND THE COMPENSATION THEREOF (NOT EXCEEDING 90% OF THE SALARY OF THE COUNTY ATTORNEY) HAD BEEN PROPOSED, AND THE NEED THEREFOR ESTABLISHED, BY THE COUNTY ATTORNEY; AND THE BOARD OF COUNTY COMMISSIONERS HAS APPROVED THE SAME. (2) THE PERSON HAS BEEN APPOINTED TO SUCH POSITION BY THE COUNTY ATTORNEY; SINCE THE BOARD OF COUNTY COMMISSIONERS DOES 'NOT' HAVE ANY AUTHORITY TO APPOINT AN ASSISTANT COUNTY ATTORNEY OR TO APPROVE OR DISAPPROVE THE APPOINTMENT OF A PARTICULAR INDIVIDUAL TO FILL A POSITION OF ASSISTANT COUNTY ATTORNEY WHICH HAS BEEN AUTHORIZED UNDER 19 O.S. 179.7 [19-179.7] OF COURSE, THE COMPENSATION OF AN ASSISTANT COUNTY ATTORNEY MUST BE WITHIN AMOUNT OF FUNDS LAWFULLY APPROPRIATED FOR SUCH PURPOSE (INCLUDING THE 75% LIMITATION PRESCRIBED IN 19 O.S. 179.12 [19-179.12]) NOTE: 1982 THE LEGISLATURE PASSED THE 'FULL FUNDING' OF THE DISTRICT ATTORNEY OFFICE IN EACH COUNTY — CHECK APPROPRIATE STATUTES ** CITE: 19 O.S. 179.4 [19-179.4], 19 O.S. 179.7 [19-179.7], OPINION NO. OCTOBER 21, 1957 — WILSON (RICHARD M. HUFF)